                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

WILLIAM LEE COONROD, #177732,                     )
                      Plaintiff,                  )
                                                  )      No. 1:16-cv-407
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UNKNOWN SHERMAN, et al.,                          )
                      Defendant.                  )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       When Plaintiff William Coonrod filed this lawsuit, he was a prisoner under the

control of the Michigan Department of Corrections. He alleges various violations of his

constitutional rights, all connected to an assault against him by other prisoners. Currently

pending are two motions for summary judgment filed by the remaining defendants. (ECF

Nos. 180 and 183.) The magistrate judge reviewed the motions and issued a report

recommending that both motions be granted. (ECF No. 197.) If the Court agrees, the

magistrate judge recommends the lawsuit be terminated.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       Coonrod advances two objections.          Both objections relate to discovery issues.

Coonrod concludes that Defendants' summary judgment motions should not be granted

because Defendants either did not comply with a discovery order or the Court did not resolve

a discovery dispute.

       Coonrod's objections are overruled. Neither of his objections were asserted in his

response to Defendants' motions. Neither of his objections have been brought to the Court's

attention through an appropriate motion. Neither of the objections identify a mistake of fact

or an error of law in the proposed findings and recommendations in the R&R.

       Therefore, the R&R (ECF No. 197) is ADOPTED as the Opinion of this Court.

Defendants' motions for summary judgment (ECF Nos. 180 and 183) are GRANTED and

the remaining claims are DISMISSED.

       Because Coonrod is no longer in prison, the Court must consider whether an appeal

would be taken in good faith. The Court has reviewed the record for this purpose and

concludes any appeal would be frivolous. The Court makes this determination based on the

objections to the R&R. Plaintiff's failure to specifically object to any of the factual and legal

recommendations undermines the merits of any claim Plaintiff might have.

       IT IS SO ORDERED.

Date: October 5, 2018                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
